Filed 6/22/21 P. v. Awad CA1/5

                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE


 THE PEOPLE,
            Plaintiff and Respondent,
                                                             A161318
 v.
 HAZEM NAIM AWAD,                                             (Napa County
                                                              Super. Ct. No. 19CR000771)
            Defendant and Appellant.


        Hazem Naid Awad appeals from the judgment imposed after he pled no
contest to felony false imprisonment by violence (Pen. Code, §§ 236, 237).1
Awad’s appointed appellate counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436. Our independent review of the record reveals no
arguable issues, and we affirm.
                                              BACKGROUND
        In December 2018, Awad threatened to kill his ex-girlfriend, with
whom he had a history of domestic violence. Specifically, Awad told his ex-
girlfriend, “ ‘I’m going to fucking kill you bitch. Next time I see you, I’m
gonna knock your head off.’ ” Awad was charged by information in Napa
County Superior Court with criminal threats (§ 422) and contempt of court


        1
            Undesignated statutory references are to the Penal Code.

                                                        1
(§ 166, subd. (c)(1); a misdemeanor). The information also alleged Awad had
served two prior prison terms (§ 667.5, subd. (b)). Awad posted bail and was
released.
      In February 2020, Awad was arrested on unrelated charges in Solano
County (Solano County Superior Court case number VCR235632). Awad was
held in custody on the Solano County case until March 17, 2020, when he was
sentenced to a prison term of two years and eight months.
      Meanwhile, on February 26, 2020, Awad failed to appear for a pretrial
conference in the instant case (in Napa County). His bail bond was forfeited,
and a bench warrant issued. Approximately five months later, the People
filed an amended information, which added false imprisonment as a third
count.
      On the same day, Awad’s attorney appeared in court and Awad
participated by videoconference from Solano County jail. Pursuant to a
negotiated plea bargain, Awad pled no contest to false imprisonment and
agreed to a prison term of 16 months, which would run concurrent to the
longer prison sentence previously imposed in Solano County. The court
advised Awad of the direct consequences of his plea; made clear that the plea
bargain included no promises regarding custody credits; took waivers of
Awad’s rights; found a factual basis in police reports as stipulated by counsel;
and found that the plea was made freely, voluntarily, and intelligently. The
two remaining counts and related special allegations were dismissed on the
prosecutor’s motion.
      At sentencing, Awad waived his right to be personally present and
participated by videoconference while his attorney appeared in court. Awad’s
counsel argued that Awad was entitled to presentence custody credits from




                                       2
the date the Napa County Superior Court ordered his bail forfeited until the
instant sentencing, even though he was already serving a prison sentence.
      The trial court imposed the stipulated 16-month sentence and awarded
Awad, over his counsel’s objection, 72 total credits for time served—
representing the time between the “hold” by the Napa County Superior Court
(in February 2020) and Awad’s sentencing on the Solano County charges.
The trial court imposed a $300 restitution fine (Pen. Code, § 1202.4, subd.
(b)(1)), a $40 court operations assessment (id. § 1465.8, subd. (a)(1)), and a
$30 criminal facility assessment (Gov. Code, § 70373, subd. (a)(1)). The court
also imposed and stayed a $300 parole revocation restitution fine (§ 1202.45).
                                   DISCUSSION
      Awad’s appointed appellate counsel advised Awad, as required by
People v. Kelly (2006) 40 Cal.4th 106, 124, of his right to file a supplemental
brief to bring to this court’s attention any issue he believes deserves review.
Awad has not filed such a brief.
      Awad was represented by counsel who competently safeguarded his
interests. Awad signed a written change of plea form that described the
constitutional rights he was waiving by entering his no contest plea. The
trial court found defendant knowingly, intelligently, and voluntarily waived
those rights and that there was a factual basis for the plea. Awad did not
seek a certificate of probable cause and purports to appeal from “the sentence
or other matters occurring after the plea that do not affect the validity of the
plea.” (See § 1237.5.) Accordingly, any issues relating to the validity of
Awad’s plea are not cognizable on appeal. (Ibid.; People v. Mendez (1999) 19
Cal.4th 1084, 1095, 1098-1099.)
      The trial court’s sentence was consistent with the plea agreement. The
fees and fines imposed by the trial court were proper. The trial court


                                        3
correctly refused to award additional custody credits for the time after Awad
began serving his Solano County sentence. (See § 2900.5, subd. (b); People v.
Bruner (1995) 9 Cal.4th 1178, 1193-1194; In re Joyner (1989) 48 Cal.3d 487,
489, 492; In re Rojas (1979) 23 Cal.3d 152, 155.)
      We have reviewed the entire record and identified no arguable issues.
                                  DISPOSITION
      The judgment is affirmed.




                                       4
                                         _______________________
                                         BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
RODRIGUEZ, J.*



A161318




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.



                                     5